department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr uniform issue list legend account a amount b amount c amount d amount e amount f amount g bank h dear this is in response to a request submitted by letter dated date as supplemented by additional information dated date for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested you became unemployed when your employer ceased making in september payroll at that time you maintained account a an individual_retirement_account ira described under sec_408 of the code from september february broker to sell shares of stock in mutual funds in your ira with a market_value of amount b and to distribute this sum to you this amount was deposited in a checking account with bank h you used your savings to pay your family’s living_expenses on february with job prospects extremely limited in your area you directed a until your purpose for taking a distribution from your ira was to pay monthly living_expenses while unemployed estimated to be amount c your financial advisor incorrectly advised you that you could only receive a single distribution from your ira in acalendar year but for this incorrect advice you would have only withdrawn funds from your ira as they were needed to pay actual expenses your rational for the distribution of amount b was that your job search could take up to a year in actuality you were able to obtain another job in july june amount d in monthly expenses during this same period you collected unemployment_compensation at the rate of amount e per month and you received income for two contract projects as such you only used a total of amount f of the distribution from your ira for living_expenses the remainder of the distribution from your ira amount g is invested in a certificate of deposit at bank h you would now like to rollover amount b to your ira that you used funds from your ira distribution you actually averaged during the months march through based on the above facts you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount b that you received from account a because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property i is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable contro of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by you indicates that you took a distribution totaling amount b from account a because you were incorrectly advised that you could only receive a single distribution from your ira in a calendar_year you used a total of amount f from this distribution to pay living_expenses while unemployed under these circumstances you could not reasonably satisfy the requirement that funds totaling amount g be deposited in an eligible ira within days of the distribution from account a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount g you are granted a period of days from the issuance of this ruling letter to make your rollover provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contributions these amounts amount g will be considered rollover_contributions within the meaning of sec_408 as to amount f you used these funds from your ira distribution to pay living_expenses while unemployed the committee report describing legislative intent indicates that the congress enacted the rollover provisions to allow portability between eligible plans including iras using a distribution as a short-term loan to cover personal expenses is not consistent with the intent of congress to allow portability between eligible plans the information presented as to amount f does not demonstrate circumstances that would justify a waiver of the 60-day rollover period pursuant to sec_408 of the code under your circumstances the failure to waive the 60-day requirement as to amount f would not be against equity or good conscience as that term is used in sec_408 d thus amount f will not be considered a valid rollover because the 60-day requirement under sec_408 with respect to amount f will not be satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact se t ep ra t1 ld at sincerely yours manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
